DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345).
As to claim 1,   Eschenbacher et al. discloses a laminate (see e.g. multilayer extrusion film with two or more layers in Par. 9), comprising a first resin layer and a second resin layer (see e.g. first layer and second layer in Par. 9),
wherein a resin constituting the first resin layer and a resin constituting the second resin layer are incompatible with each other (see e.g. the first layer can optionally be a skin or outer layer and the second layer of the olefin elastomer styrenic 
the first resin layer contains a polyolefin(see e.g. polypropylene in Par. 8 & 11, olefin in Par. 11),
the second resin layer contains a first thermoplastic resin and a second thermoplastic resin(see e.g. impact layer in Par. 16, polymerizing styrene in the presence of polybutadiene.  Thus polystyrene corresponds to 1st thermoplastic resin, polybutadiene corresponds to 2nd thermoplastic resin. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.), and
the first thermoplastic resin and the second thermoplastic resin are incompatible with each other(see e.g. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.), while having different solidification temperatures (see e.g. the instant application discloses the first thermoplastic resin and second thermoplastic resin can be polystyrene and polybutadiene in Par. 227. So the 
As to the claim limitation of “the first resin layer and a resin constituting the second resin layer are incompatible with each other” as discussed above, Eschenbacher et al. does disclose a same first resin layer composition and second resin layer composition, although it is expected that the laminate property are expected to be the same as the result, Eschenbacher et al. still does not explicitly disclose or is silent of the property of incompatible between the first resin and the second resin. Thus is also given in the current office action because it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to choose incompatible first resin and second resin in order to achieve a clear boundary film laminate during coextrusion within the scope of the present claims and thereby arrive at the claimed invention. 
As to claim 2,    Eschenbacher et al. discloses the laminate according to claim 1, wherein the second resin layer has a sea-island structure in which the first thermoplastic resin constitutes a sea portion and the second thermoplastic resin constitutes an island portion (see e.g. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix, which corresponds to the sea portion. Polybutadiene is in a dispersed phase (rubber particle) which correspond to the island portion.  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 3,   Eschenbacher et al. discloses the laminate according to claim 1, wherein the solidification temperature of the first thermoplastic resin is higher than the 
As to claim 4,    Eschenbacher et al. disclose the laminate according to claim 1, wherein an interface between the first resin layer and the second resin layer partly or wholly has an uneven shape (see e.g. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16. The dispersed phase will form an uneven shape at the interface between first resin layer and second resin layer as result of immiscibility of sea-island structure. 
The instant application form a specific thermoplastic resins are co-extruded and cooled, whereby a laminate having an uneven shape formed in an interface between the first resin layer and the second resin layer is obtained. By comparison, Eschenbacher et al also discloses coextrusion multi layer film that is cooled, Eschenbacher et al. also discloses a exactly same first resin and second resin. Exactly the same materials formed under the same method will produce a same product. Thus Eschenbacher et al. also disclose interface between the first resin layer and the second resin layer partly or wholly has an uneven shape)
As to claim 6,  Eschenbacher et al. discloses the laminate according to claim 1, wherein the first thermoplastic resin of the second resin layer contains one or more resins selected from the group consisting of polystyrene, polyacrylonitrile, polyamide, an ethylene-vinyl alcohol copolymer, polyethylene terephthalate, a polyolefin and polylactic acid(see e.g. Polystyrene forms a continuous phase matrix.  Rubber particles contain small inclusions of polystyrene in Par. 16).
As to claim 7,  Eschenbacher et al. discloses the laminate according to claim 1, wherein the second thermoplastic resin of the second resin layer contains a rubber-like polymer(see e.g. polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 8,    Eschenbacher et al. discloses the laminate according to claim 7, wherein the rubber-like polymer is one or more selected from the group consisting of diene-based rubber, a thermoplastic elastomer and an ionomer(see e.g. polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 9,    Eschenbacher et al. discloses the laminate according to claim 1 wherein the first resin layer contains polypropylene (see e.g. polypropylene in Par. 8 & 11).
As to claim 14,   Eschenbacher et al. discloses the laminate according to claim 1 comprising a third resin layer containing a polyolefin on a side opposite to the first resin layer across the second resin layer (see e.g. laminating additional layers to the film in Par. 23. Olefin layer as skin layer on at least one of the film’s surface in Par. 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view Ishikawa et al. (US20070142514) and of Mahlman et al. (US3665059). 
As to claim 10,   Eschenbacher et al. does not discloses the laminate according to claim 9, wherein a crystallization rate of the polypropylene at 130°C is 2.5 min-1 or less.
Ishikawa et al. discloses rapid crystallization rate of a resin may sometimes hinder the molding process, thus slower crystallization rate is desired (see e.g. Par. 10). Ishikawa et al. discloses the processing condition such as cooling rate can be varied and controlled in order to reduce crystallization rate to a suitable range for further processing. 
Both Eschenbacher et al. and Ishikawa et al are analogous in the field of crystalized polyolefin, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene processing condition of Eschenbacher et al. to reduce crystallization rate by varying cooling rate as taught by Ishikawa et al. in order to achieve a suitable crystallized product for further processing as suggested by Ishikawa et al.
Eschenbacher et al. in view of Ishikawa et al howeer does not specific discloses the crystallization rate of polypropylene at 130°C is 2.5 min-1 or less.
Mahlman et al. (US3665059) discloses it is desired for polypropylene to form smectic crystalline state for extrusion process (see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2) . 
Both Eschenbacher et al. in view of Ishikawa et al and Mahlman et al. are analogous in the field of polypropylene that is made by extrusion method, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. in view of Ishikawa et al to be polypropylene of smectic crystalline state taught by Mahlman et al. because the smectic polypropylene has desired molecular mobility during crystallization and can be desired for extrusion forming method as suggested by Mahlman et al.   
The instant application discloses the crystallization rate (130.degree.  C.) of the polypropylene is adjusted to 2.5 min.sup.-1 or less, and the polypropylene is cooled at 80.degree.  C. or more per second to form the smectic form, without adding the nucleating agent, whereby the laminate excellent in the design performance can be obtained.  The crystallization rate of the polypropylene is more preferably 2.0 min.sup.-1 or less.  The crystallization rate is measured by the method described in Examples in Par. 86. 
By comparison, thus Eschenbacher et al. in view of Ishikawa et al and Mahlman et al. also discloses smectic form polypropylene under a slower crystallization rate by varying processing condition such as cooling rate. It is expected that same starting materials will go under similar or overlapping condition in order to achieve same final product by varying a same variable. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Mahlman et al. (US3665059).
As to claim 11,    Eschenbacher et al. does not discloses the laminate according to claim 9, wherein the polypropylene contains a smectic form.
Mahlman et al. (US3665059) discloses it is desired for polypropylene to form smectic crystalline state for extrusion process (see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2) . 
Both Eschenbacher et al. and Mahlman et al. are analogous in the field of polypropylene that is made by extrusion method, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. to be polypropylene of smectic crystalline state taught by Mahlman et al. because the smectic polypropylene has desired molecular mobility during crystallization and can be desired for extrusion forming method as suggested by Mahlman et al(see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2).   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Funaki et al. (US20040101703). 
As to claim 12.    Eschenbacher et al. does not discloses the laminate according to claim 9, wherein the polypropylene has an exothermic peak having 1 J/g or more on a low-temperature side of a maximum endothermic peak in a curve obtained by differential scanning calorimetry.
Funaki et al. (US20040101703) discloses a crystalline polypropylene degree of gloss of 90% or higher on at least one side and shows an exothermic peak of 1 J/g or higher at the low temperature side of said highest endothermic peak of the differential scanning calorimetry (DSC) curve (see e.g. abstract, Par. 6)
Both Eschenbacher et al. and Funaki et al. are analogous in the field of propylene film, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. to be crystalline polypropylene degree of gloss of 90% or higher on at least one side and shows an exothermic peak of 1 J/g or higher at the low temperature side of said highest endothermic peak of the differential scanning calorimetry (DSC) curve as taught by Funaki et al in order to achieve a polypropylene with desired gloss or luster after forming as suggested by Funaki et al.(see e.g. Par. 5-6)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Fujiwara et al. (US20110014408).
As to claim 13, Eschenbacher et al. does not discloses the laminate according to claim 9, wherein an isotactic pentad fraction of the polypropylene is 85 mol% to 99 mol%.
Fujiwara et al. (US20110014408) discloses polypropylene can have an isotactic pentad fraction of 95 mol % or more, in order to achieve both a high rigidity and a high transparency can be obtained and the rigidity can be maintained under heated conditions, thereby improving versatility(see e.g. Par. 21). 
Both Eschenbacher et al. and Fujiwara et al are analogous in the field of polypropylene film, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. to be polypropylene with isotactic pentad fraction of 95 mol % or more as taught by Fujiwara et al. in order to achieve a polypropylene film with desired rigidity and transparency under heated condition, thereby improving versatility as suggested by Fujiwara et al (see e.g. Par. 21). 

Claim 5, 15-16, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Iriyama et al. (US20010019761) and Togawa et al. (US20010053451). 
As to claim 5,    As to the claim of “the laminate according to claim 1, 
wherein the laminate can be separated in the interface between the first resin layer and the second resin layer.”
Eschenbacher et al. discloses a same laminate and interface structure as the instant application, with each layer composition is the same as the corresponding layer in the instant application. Thus it is expected that the laminate of Eschenbacher et al. has similar property as the laminate in the instant application such as can be separated in the interface between the first resin layer and the second resin layer
Furthermore, according to the instant application, a modification ratio of the third resin layer becomes higher than a modification ratio of the first resin layer, and therefore adhesion strength between the second resin layer and the third resin layer becomes larger than adhesion strength between the first resin layer and the second resin layer, whereby the laminate is easily selectively separated in the interface between the first resin layer and the second resin layer in Par. 145. 
Eschenbacher et al. does not explicitly discloses wherein the laminate can be separated in the interface between the first resin layer and the second resin layer. 
Iriyama et al. discloses polyolefin when used for decorative sheet for in-mold decorating can be modified to act as adhesive layer to bonding the decorative sheet to an injection-molded molding bonds the decorative sheet in satisfactory adhesion in a hot state during in-mold decorating injection molding for forming an injection-molded decorative molding and during the use of the injection-molded decorative molding to the injection-molded molding of a polyolefin resin with which most decorative sheets have difficulty in being bonded thereto.  The injection-molded resin molding may be formed of an inexpensive polyolefin resin, such as a polypropylene resin in Par. 11. 
Iriyama et al. discloses the satisfactory adhesion is achieved by using modified polyolefin resin, thus how much adhesion is achieved can be varied by varying how much polyolefin is modified. 
Both Eschenbacher et al. and Iriyama et al. are analogous in the field of polyolefin based film laminate, it would have been obvious for a person with ordinary skills in the art to modify eh polyolefin to contain a modified polyolefin in order to import satisfactory adhesion capability of the film laminate, in particular for future molding process. 
Eschenbacher et al. in view of Iriyama et al. does not discloses the content proportion of the modified polyolefin in the third resin layer is higher than a content proportion of the modified polyolefin in the first resin layer. 
Furthermore Togawa et al. (US20010053451) is also introduced to teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38). 
Both Eschenbacher et al. in view of Iriyama et al., and Togawa et al. are analogous in the field of modified polyolefin to increase adhesive strength, it would have been obvious for a person with ordinary skills in the art to modify adhesiveness of each layer comprising modified polyolefin of Eschenbacher et al. in view of Iriyama et al by varying the content ratio of the modified polyolefin as taught by Togawa et al. in to achieve desired adhesive strength as suggested by Togawa et al. 
In conclusion, Eschenbacher et al. in view of Iriyama et al. discloses each layer percentage of the modified polyolefin can be varied to achieve desired adhesive strength, thus it is expected that as the result, the laminate can be separated in the interface between the first resin layer and the second resin layer
As to claims 15, 35 Eschenbacher et al. does not discloses the laminate according to claim 14, wherein the first resin layer and the third resin layer contain a modified polyolefin, and a content proportion of the modified polyolefin in the third resin layer is higher than a content proportion of the modified polyolefin in the first resin layer.
Iriyama et al. discloses polyolefin when used for decorative sheet for in-mold decorating can be modified to act as adhesive layer to bonding the decorative sheet to an injection-molded molding bonds the decorative sheet in satisfactory adhesion in a hot state during in-mold decorating injection molding for forming an injection-molded decorative molding and during the use of the injection-molded decorative molding to the injection-molded molding of a polyolefin resin with which most decorative sheets have difficulty in being bonded thereto.  The injection-molded resin molding may be formed of an inexpensive polyolefin resin, such as a polypropylene resin in Par. 11. 
Iriyama et al. discloses the satisfactory adhesion is achieved by using modified polyolefin resin, thus how much adhesion is achieved can be varied by varying how much polyolefin is modified. 
Both Eschenbacher et al. and Iriyama et al. are analogous in the field of polyolefin based film laminate, it would have been obvious for a person with ordinary skills in the art to modify eh polyolefin to contain a modified polyolefin in order to import satisfactory adhesion capability of the film laminate, in particular for future molding process. 
Eschenbacher et al. in view of Iriyama et al. does not discloses the content proportion of the modified polyolefin in the third resin layer is higher than a content proportion of the modified polyolefin in the first resin layer. 
Furthermore Togawa et al. (US20010053451) is also introduced to teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38). 
Both Eschenbacher et al. in view of Iriyama et al., and Togawa et al. are analogous in the field of modified polyolefin to increase adhesive strength, it would have been obvious for a person with ordinary skills in the art to modify adhesiveness of each layer comprising modified polyolefin of Eschenbacher et al. in view of Iriyama et al by varying the content ratio of the modified polyolefin as taught by Togawa et al. in to achieve desired adhesive strength as suggested by Togawa et al. 
As to claim 16,  Eschenbacher et al. in view of Iriyama et al., and Togawa et al. discloses the laminate according to claim 15, wherein the modified polyolefin contained in the first resin layer is identical to the modified polyolefin contained in the third resin layer(see discussion of claim 15, in particular, Togawa et al. (US20010053451) is also introduced to teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38).

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Haruta et al. (US20030039839).
As to claim 17, Eschenbacher et al. discloses laminating additional layers to the film in Par. 23. Olefin layer as skin layer on at least one of the film’s surface in Par. 8.
Eschenbacher et al. does not discloses the laminate according to claim 1, comprising a fourth resin layer containing one or more resins selected from the group consisting of urethane, acryl, a polyolefin and polyester, on a side opposite to the second resin layer across the first resin layer
Haruta et al. discloses it is desired to add polyurethane or polyester as adhesive layer when the film laminate is used for coextruded decorative film for used in plastics molding (see e.g. Par. 67, 16). 
Both Eschenbacher et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene film laminate of Eschenbacher et al.  to additionally include polyurethane or polyester based adhesive layer on the desired side(such as the side that will be in touch of the molding surface) as taught by Haruta et al. in order to enable the decorative polypropylene film laminate to be able to further processed in the molding as suggested by Haruta et al. 
As to claim 19,   Eschenbacher et al. discloses laminating additional layers to the film in Par. 23. Eschenbacher et al. also discloses additional processing steps such as printing can be included in Par. 23. Thus it would have been obvious for a person with ordinary skills in the art to add additional printed layer as the outermost layer. 
Eschenbacher et al. does not explicitly discloses the laminate according to claim 17, comprising a printed layer on a side opposite to the first resin layer across the fourth resin layer.
Haruta et al. additionally discloses decorative polypropylene film can include printing layer for decorative purpose in Par. 72.
Both Eschenbacher et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify polypropylene laminate of Eschenbacher et al. to include additional decorative printing layer on the desired side as taught by Haruta et al. in order to impart the polypropylene film laminate a decorative effect as suggested by Haruta et al.  
As to claim 20.    The laminate according to claim 17, comprising a metal layer containing metal or metal oxide on a side opposite to the first resin layer across the fourth resin layer.
Haruta et al. also discloses additional pigment layer can be added to the decorative film laminate (see e.g. Par. 68) by using color pigment of such as titamium oxide in Par. 70. 
Both Eschenbacher et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify polypropylene laminate of Eschenbacher et al. to include additional color metal oxide pigment layer on the desired side as taught by Haruta et al. in order to impart the polypropylene film laminate a decorative color effect as suggested by Haruta et al.  

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Haruta et al. (US20030039839), and further in view of Jozuka et al. (WO-2016013442-A1, use US20170158918 as equivalent). 
As to claim 18,    Eschenbacher et al. in view of Haruta et al. discloses the fourth resin can be polyurethane or polyester as adhesive layer. 
Eschenbacher et al. in view of Haruta et al. does not discloses the laminate according to claim 17, wherein tensile elongation at break of the fourth resin layer is 150% or more and 900% or less, and a softening temperature thereof is 50°C or higher and 180°C or lower.
Jozuka et al. discloses urethane or polyester based adhesive sheet (see e.g. claim 16) is desired to have a softening point (softening temperature) of about 70.degree.  C. or higher (preferably about 100.degree.  C. or higher, more preferably about 110.degree.  C. or higher) (see e.g. Par. 102). Jozuka et al. discloses the adhesive sheet can have elongation at break of 300% or greater thus the adhesive stretches when pulled during the PSA sheet removal (see e.g. abstract, Par. 8), wherein the elongation can brings about reciprocal effects between the pulling and the PSA sheet deformation to bring about excellent stretch removability (especially shear removability)(see e.g. Par. 30). 
Both Eschenbacher et al. in view of Haruta et al., and Jozuka et al. are analogous in the field of urethane or polyester based adhesive sheet, it would have been obvious for a person with ordinary skills in the art to modify the urethane or polyester based adhesive sheet in Eschenbacher et al. in view of Haruta et al., to be urethane or polyester based adhesive sheet that has a softening point (softening temperature) of about 70.degree.  C. or higher (preferably about 100.degree.  C. or higher, more preferably about 110.degree.  C. or higher) and elongation at break of 300% or greater as taught by Jozuka et al. in order to brings about reciprocal effects between the pulling and the PSA sheet deformation to bring about excellent stretch removability (especially shear removability) as suggested by Jozuka et al. (see e.g. Par. 30). 

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Matsumoto et al. (US20070014944)
As to claim 33. Eschenbacher et al. does not discloses the laminate according to claim 1, wherein, in the second resin layer, the proportion of the second thermoplastic resin to the total amount of the first thermoplastic resin and the second thermoplastic resin is 5 to 40% by mass.
Matsumoto et al. discloses multi-layer sheet one layer comprise phase separation structure such as sea-island structure in Par. 34-35. Matsumoto et al. discloses the second resin constituting the islands of the above-mentioned following-up layer, which has a sea-island structure, is not particularly limited if this resin is a resin incompatible with the resin constituting the sea in Par. 35.
The ratio of the resin constituting the islands (corresponds to the second thermoplastic resin) is desirably from 5 to 100 parts by weight, more preferably from 10 to 50 parts by weight based on 100 parts by weight of the resin constituting the sea.  If the blend ratio of the resin constituting the islands is less than 5 parts by weight, the resins may not restrained from being forced out at the time of hot press.  If the blend ratio is more than 100 parts by weight, the shape-following-up property may not be sufficient (see e.g. Par. 40). 
Both Eschenbacher et al. and Matsumoto et al. are analogous in the field of multilayer molded laminate wherein a layer comprise sea-island structure, it would have been obvious for a person with ordinary skills in the art to modify the proportion of the sea resin and island resin of Eschenbacher et al. such that the second thermoplastic island resin can account more preferably from 10 to 50 parts by weight based on 100 parts by weight of the resin constituting the sea, which corresponds to 10/110=9% by mass to 50/150=33% by mass of the total amount of first thermoplastic resin and second thermoplastic resin ratio as taught by Matsumoto et al., in order to achieve a layer that has good mold ability and shape retaining ability for the molding process as suggested by  Matsumoto et al.
As to claim 34. Eschenbacher et al. does not discloses the laminate according to claim 1, wherein the thickness of the first resin layer is 60 to 250 um (see e.g. 10 to 75 microns in Par. 20).
Additionally, Matsumoto et al. also discloses the lower limit of the thickness of the following-up layer (corresponds to the first resin layer) is preferably 50 .mu.m, and the upper limit thereof is preferably 300 .mu.m.  If the thickness is less than 50 .mu.m, the following-up property to irregularities may become insufficient.  If the thickness is more than 300 .mu.m, the thermal conductivity at the time of hot press molding may deteriorate (see e.g. Par. 75).
Both Eschenbacher et al. and Matsumoto et al. are analogous in the field of multilayer molded laminate wherein a layer comprise sea-island structure, it would have been obvious for a person with ordinary skills in the art to further modify the thickness of the first resin of Eschenbacher et al. to be 50 .mu.m, and the upper limit thereof is preferably 300 .mu.m  as taught by Matsumoto et al. in order to achieve a desired film that has desired mold ability and desired irregularities as suggested by Matsumoto et al.

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 

Inherency/Routine Optimization
Applicant’s argument regarding inherency is persuasive, the 35 USC § 102 rejection is withdrawn. 

Rejection under 35 USC § 103
Applicant argues the claims require, “wherein a resin constituting the first resin layer and a resin constituting the second resin layer are incompatible with each other.” 
Applicants respectfully submit that there are relevant differences between the teachings of Eschenbacher (including the exemplified embodiments) and the claims/examples of the current application. 
Applicants argues that the second layer (Layer "B") of Eschenbacher includes not only an "impact polystyrene" but also an "olefin elastomer" and a "styrenic block copolymer." In Par. 9., wherein the content ratio of the "olefin elastomer" is "about 50% to about 75%" (see Paragraph [0010]), and thus the main/primary component of the second layer is the "olefin elastomer."
Therefore, in the disclosed and taught embodiments of Eschenbacher, the first layer and the second layer must be compatible as both of these layers are made of the same component ie., “olefin elastomer."
This is made even more clear in inventive Example 8 of Eschenbacher where the main component of layer A and the main component of layer B are the same, specifically "INFUSE 9007" (olefin block copolymer).
In addition to the above, it is noted that the Office Action is relying upon the examples in the specification of the current application to form the basis for presenting a reasonable inherency prima facie case, However, in these examples of the current application, the first layer is to be used as a decorative sheet, and it is obtained by peeling the second resin layer, or the second resin layer and the third resin layer from the laminate of the invention (paragraph 0013, 0014, and 0069). The second layer transfers a decorative asperity shape to the first layer, and thereafter it is peeled from the laminate. This illustrates the "incompatible" requirement of the claims, that is, this structural feature enables the ability to peel the second layer from the laminate.
There is neither disclosure nor teachings of such peeling function in Eschenbacher. This is further evidence of the lack of the claimed incompatible layers or at the very least fails to reasonably suggest the teaching of incompatible layers. Applicants also respectfully submit that the teachings of Eschenbacher as a whole, provide no reason or motivation to peel the layer B from the laminate of Eschenbacher.
Examiner respectfully disagrees:
What is defined as incompatible in the instant application: 
In Par. 109 of the instant application, the resin constituting the first resin layer and the resin constituting the second resin layer described later are incompatible with each other.  The expression "the resin constituting the first resin layer and the resin constituting the second resin layer are incompatible with each other" means that, when these resins are melted and mixed at 180.degree.  C. to 280.degree.  C., no single phase is formed.
Par. 133 of instant application further discloses, the second resin layer may contain a modifying resin in addition to the above-described components, wherein the modifying resin is preferably a resin compatible with the first thermoplastic resin and the second thermoplastic resin contained in the second resin layer as disclosed in Par. 135. In Par. 136, the instant application further discloses 70% by mass or more, 80% by mass or more, 90% by mass or more, 98% by mass or more, 99% by mass or more or 99.9% by mass or more of the second resin layer may be the first thermoplastic resin, the second thermoplastic resin and the modifying resin.  The second resin layer may consist essentially of the first thermoplastic resin, the second thermoplastic resin and the modifying resin in Par. 136. 
Par. 227, the above-described high impact polystyrene has a sea-island structure in which dispersed phases (island portion) formed of polybutadiene (second thermoplastic resin) are dispersed in a continuous phase (sea portion) formed of polystyrene (first thermoplastic resin).  Polystyrene and polybutadiene are incompatible with each other.
So according to the instant application, by having compatible resin (with the first resin) in the second resin layer does not prohibit the first resin layer and second resin layer to be incompatible. 
Furthermore, as to the incompatible, the instant application give example wherein the first resin layer is made of polypropylene in Par. 189, 223, the second resin layer is made of polystyrene with polybutadiene and modified polystyrene in Par. 224, 227. 
By comparison, Eschenbacher et al. also discloses the first skin layer can be made of olefin elastomer such as polypropylene in claim 10, and second core layer can be made of olefin elastomer and a styrenic block copolymer and an impact polystyrene, wherein the impact polystyrene is two-phase system of immiscibility of polystyrene as continuous phase matrix and polybutadiene as rubber particle in Par. 9 and 16. 
Thus Eschenbacher et al. discloses exactly the same component of first layer and second layer as the instant application, thus the first resin and second resin of Eschenbacher et al. are also incompatible with each other according to the incompatible definition of the instant application. 
Last but not the least, just because Eschenbacher et al. does not mention about peelability, does not mean Eschenbacher et al.’s surface layer is not peelable.  According to the instant application, the requirement of incompatible does not require the peelable. Although peelable could be an evidence, however it is not required of the incompatibility nor the claims under examination of the instant application. 
Thus applicant’s argument is not persuasive. 

Routine Optimization:
Applicant argues the Office Action also alleges that (under 35 USC § 103) that one skilled in the art would arrive at the claims of the current application from the teachings of Eschenbacher and routine optimization.
1. Determine whether there is at least overlap in the teachings of the prior art
and those claimed. See Jn re Peterson, 315 F.3d at 1330 (Fed. Cir 2003). That is, if the prior art teachings do not at least overlap with claimed subject matter, there is nothing which can be optimized to result in the claims.
Applicants respectfully submit in the current case no such overlap exists. That is, Eschenbacher fails to provide any teachings regarding compatibility or incompatibility of its layers and/or resins. Any such assumption is entirely based upon applicants own disclosure (differences discussed above). As such, applicants respectfully submit that the fact of the current application do not support a prima facie case based on routine optimization at least because there is no actual teaching of actual overlap between the admittedly missing claim feature and the teachings of the cited prior art.
2. Step two of the routine optimization analysis explains that mere overlap alone is insufficient for a finding of routine optimization (again even mere overlap is not present inthe current case). The prior art also must also teach a result effective variable. A result effective variable is a variable which achieves a recognized result. See In re Antonie, 559 F.2d 618, (CCPA 1977); See also MPEP § 2144.05(ID(B). That is, in order to optimize, one skilled in the art would need something in the prior art to manipulate to move toward in the identified optimal result (the result-effective variable). See the precedential PTAB decision In re Whalen, Appeal No. 2007-004423 which applies In re Antonie. Without at least satisfying this condition, one skilled in the art would not arrive at the claims of the current application through routine optimization. See /n re Applied Materials, 692 F.3d 1289 (Ped.Cir. 2012).
In the current case, the Office Action does not appear to even allege the presence of a result effective variable. Applicants also respectfully submit that there are a number of variables which would affect whether or not two layers would be compatible or incompatible with each other as discussed in the current specification and shown in the examples e.g. what specific resins are use and in what relative concentrations in each layer.
3. The third step of the analysis explains that even once a result effective variable has been identified “some rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invention.” See /n re Stepan Co., 868 F.3d 1342, 1346 (Fed. Cir. 2017). That is, the optimization taught by the cited prior art must lead to the subject matter of the claims. If instead the art teaches optimization of a result effective variable in a manner which results in embodiments which fall outside the claimed subject matter, a rejection reliant upon routine optimization is improper. See Genetics Institute, LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306 (Fed. Cir. 2011); see also, Ex parte Oldorff, Appeal 2019-6435 citing In re Stepan Co. In the current application such a rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invention does not exist. The Office Action states that one skilled in the art would “choose incompatible first resin and second resin in order to achieve a clear boundary film laminate during coextrusion.” See page 6 of the Office Action. This allegation does not appear to be based on any specific teaching in Eschenbacher. There also does not appear to be link between achieving a “clear boundary” and requiring incompatible first and second layers. Applicants respectfully submit that the teachings of Eschenbacher fail to provide any reason to think that such a “clear boundary” between its layers does not already exist, is a problem or desired result, or would necessitate incompatible layers to achieve.
Examiner respectfully disagrees:
Eschenbacher et al. discloses skin layer also has less tackiness than the underlying film in Par. 8, these different multilayer products provide different properties in the film products in Par. 9, wherein the second/core layer is the final product produced extruded film and skin is only formed on the film surface to aid in processability of the film in Par. 8. Thus it is expected that the skin layer will eventually peeled off. In order to be able to peel off later on, a clear boundary between skin layer and second/core layer is desired during forming. If the clear boundary is not present, it will be very difficult to peel off and achieve the final product.
The modification motivation would be to make a skin layer that skin also provides a surface to the elastomeric film that has less tackiness than the underlying elastomeric film in Par. 8 by modification result effective variables such as thickness, or employing different composition for the layer in Par. 8, modify the proportion of component percentage for easy of processing or extrusion, or chemical affinity between film layers and etc in Par. 12. 
Thus applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al. (US20130168011). Botros et al. (US20140336327).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783